DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/23/2021 has been entered. Claim(s) 3, 5, 7, 10-11, 14, 16, 18 and 20 are canceled. Claims 21-27 are new. Claim(s) 1-2, 4, 6, 8, 12-13, 15, 17, 19, and 21-17 remain pending and have been examined below. The amendments to the claims have overcome the current rejections under 35 U.S.C. 11(b).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6, 8, 12-13, 15, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 8, 12-13, 15, 17, 19 and 21-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the following limitations are indefinite:
The limitation “a body substantially uniform in dimension and shape throughout …” is unclear because the term here as used is a term of degree. How much can the body differ in uniformity from dimension and shape? Where does infringement begin and end with the term “substantially” as used in this context? For purposes of examination the Office will interpret the limitation to read as “a body 
The limitation “said cavity having a similarly shaped cross-section to the cross-section of the body” is unclear because the term “similarly” is a term a degree. How much can the cross-sections differ? Where does similarly begin and end? Where does infringement begin and end with the term “similarly”? For purposes of examination the Office will interpret the limitation to read as “said cavity having a that matches to the cross-section of the body”.
	Claims 2, 4, 6, 8, 12-13, 15, 17, 19 and 21-17 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 12-13, 19, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US PGPUB No. 2009/0184449) in view of Ho (US PGPUB No. 2003/0197319), hereinafter referred to as Drees and Ho, respectively.
Regarding claim 1 (Currently Amended), 8 (Original), 9 (Currently Amended), 12 (Original), 13 (Original), 19 (Currently Amended), 22 (New), 23 (New), 26 (New), and 27 (New), Drees discloses in figure 6, an apparatus for securely holding a workpiece in a machine tool comprising: 
	a body uniform in dimension and shape throughout cross-sections orthogonal to a central axis traversing a height of the body (101), said body having a cavity located therewithin (106); 
	a clamping insert that can be inserted into the cavity such that the body and the clamping insert are coaxial about the central axis (102), said cavity having a shaped cross-section that matches to the cross-section of the body (106 has the same cross section); 
	an integral cam lock lip (114) having holes capable of being fastened to a machine tool (page 4, par [0068], 104); and 
	at least one cam operated locking pin (115) traversing thru an elongated hole in the body (hole in 101 for 115), said elongated hole having a long axis orthogonally oriented to the central axis (hole is orthogonal to the vertical axis); 
	wherein the at least one cam operated locking pin engages the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (115 engages 114 till 115 stops);
	wherein a finish of the body is selected from the group consisting of: natural, anodized, lacquered, painted, blasted, and stained (page 4, par [0068] made from a metal having a natural finish) (claims 8 and 9); 
	wherein, when the apparatus is in a locked position, the body, the clamping insert, and the fastener are concentrically oriented (102 and 101 are concentrically aligned) (claim 22); and
wherein the clamping insert further includes an integral cam lock lip (114); fastening the clamping insert to the machine tool with the fastener and the integral cam lock lip (114 is engaged and holds down 102 which holds the fastener in 104) (claim 12).
	Drees does not explicitly disclose a fastener to fasten the integral cam lock lip to a machine tool; a wall including horizontally spaced rails, said horizontally spaced rails being used to attach to the apparatus; wherein the fastener comprises at least one hold-down bolt and a nut; wherein the fastener extends through a center thru hole in the clamping insert; wherein the clamping insert further comprises outer thru holes radially and symmetrically arrayed about the central axis through which additional fasteners can help secure the clamping insert to the body; and .
	Ho teaches a system comprising: an apparatus for securely holding a workpiece in a machine tool comprising: 
	a body (10 and 20), said body having a cavity located therewithin (14 and 24); 
	a clamping insert that can be inserted into the cavity such that the body and the clamping insert are coaxial about the central axis (30), said cavity having a shaped cross-section that matches to the cross-section of the body (30 matches the cavity of 14 and 24); 
	an integral cam lock lip (33) fastened to the machine tool with a fastener (60); and 
	at least one cam operated locking pin (50) traversing thru an elongated hole in the body (22), said elongated hole having a long axis orthogonally oriented to the central axis (22 is orthogonal to the central vertical axis); 
	wherein the fastener comprises at least one hold-down bolt and a nut (Ho, fig 3, 60 and 70) (claim 2) (claim 13);
(70 separates and is used against the rails on which the base 10 and 20 sits on and attaches to the apparatus);
	wherein the at least one cam operated locking pin comprises two cam operated locking pins traversing thru two elongated holes in the body machined into a base portion of the body parallel to opposite edges of the clamping insert cavity (Ho, fig 3, 22) (claim 22);
	wherein the fastener extends through a center thru hole in the clamping insert (Ho fig 3, 35) (claim 26);
	wherein the clamping insert further comprises outer thru holes radially and symmetrically arrayed about the central axis through which additional fasteners can help secure the clamping insert to the body (Ho, fig 3, 22) (claim 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drees with the teachings of Ho to incorporate the through hole and fastener into at least one of the holes used for mounting because this allows the user to change the direction of mounting the apparatus.
	Regarding the two orthogonal holes in the body and the two fasteners, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Drees with the teachings of Ho to incorporate orthogonal two holes and two fasteners within the orthogonal holes because it is held, per MPEP 2144.04(VI)(B), that to have a duplication of parts is obvious over the prior art, where in the instant case to have the orthogonal holes and added at least one for fastener is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US PGPUB No. 2009/0184449) in view of Ho (US PGPUB No. 2003/0197319), as recited above in claims 1 and 12, and in further view of Wikipedia Screws (https://en.wikipedia.org/wiki/Screw), hereinafter referred to as Drees, Ho, and Wikipedia, respectively.
	Regarding claims 4 (Original), 6 (Original), 15 (Original), and 17 (Original), Drees as modified discloses the fastener is threaded (Ho, fig 3, item 60 is a threaded bolt).
	Drees as modified does not explicitly disclose wherein the fastener is a wood screw or a sheet metal screw.
	Wikipedia teaches a variety of fastening screws (Wikipedia, page 1, an assortment of screws in the first figure), all having threads including wood screws and sheet metal screws (Wikipedia, page 3, paragraphs 1-2, teaching wood screws have external threads and sheet metal screws have external threads and there is no substantial difference between a sheet metal screw or a wood screw and a bolt) where the function of the threads is to hold the workpiece in place (Wikipedia, page 3, paragraph 1), and wherein there is no universally accepted distinction between a screw and a bolt (Wikipedia, page 2, paragraph 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Drees with the teachings of Wikipedia to incorporate a wood screw or a sheet metal screw for the fastener because it is held, per MPEP 2143(I)(A), that where the only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference is obvious over the prior art. Where in the instant case, to include the sheet metal screw as taught by Wikipedia in the system of Ho, each individual element and its function are shown in the prior art, albeit shown in .
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Drees (US PGPUB No. 2009/0184449) in view of Ho (US PGPUB No. 2003/0197319), as recited above in claims 1 and 12, and in further view of Philippe (US Patent No. 8,550,442), hereinafter referred to as Drees, Ho, and Philippe, respectively.
	Regarding claim 21 (New), Drees as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein an outer perimeter of the cross-sections of the body and the cross-sections of the clamping insert are substantially circular.
	Philippe teaches an apparatus used for clamping comprising: a body (118) and a clamping insert (107); wherein an outer perimeter of the cross-sections of the body and the cross-sections of the clamping insert are substantially circular (Phillippe, fig 1, 101 is circular in shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Drees with the teachings of Philippe to incorporate the body to be circular because the circular shape allows for limited translational and rotational adjustments (col 2, lines 12-31, summarized).
	
Allowable Subject Matter
Claims 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 28, 2021